Case 2:19-cv-05368-AFM Document 26 Filed 07/28/20 Page 1 of 1 Page ID #:1992



1    JAMES P. SHEA (State Bar No. 162483)
     LAW OFFICE OF JAMES P. SHEA
2    5055 Wilshire Blvd., Suite 830
     Los Angeles, CA 90036
3    Telephone: 323-954-9605
     Fax: 323-954-9012
4    E-mail: lawoffice5055@aol.com
5    Attorney for Plaintiff
6

7

8                             UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11

12   GILBERTO FIGUEROA ESCAGEDA, )                NO. 2:19-CV-05368-AFM
                                      )
13                Plaintiff,          )           ORDER AWARDING EQUAL
                                      )           ACCESS TO JUSTICE ACT
14          vs.                       )           ATTORNEY FEES PURSUANT
                                      )           TO 28 U.S.C. § 2412(d).
15   ANDREW M. SAUL, Commissioner of )
     Social Security,                 )
16                                    )
                  Defendant.          )
17                                    )
     ________________________________ )
18

19          IT IS ORDERED that EAJA fees and expenses are awarded in the amount of
20   three thousand, three hundred dollars and no cents ($3,300.00), pursuant to 28 U.S.C.
21   § 2412(d), subject to the provisions of the EAJA and subject to the terms of the
22   stipulation between the parties.
23   Dated: 7/28/2020
24

25

26                                      HON. ALEXANDER F. MacKINNON
                                        UNITED STATES MAGISTRATE JUDGE
27

28
